DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/18/2022 have been considered by the examiner. 
Response to Amendments
Applicant’s arguments and amendments filed on 11/29/2021have been acknowledged and entered.
Claims 12-31 are pending. 
 Claims 1-11 are canceled.
Claims 12-13, 15-17, and 19-31 have been amended.
No new claims have been added.

Claim Objections
Claims 13-16, 20-21, 30 and 31 are objected to because of the following informalities:  Claims 13-16, 20-21, 30 and 31 all recite the limitation “the first joint partner” however, the limitation should recite in each case “the at least one first joint partner” to avoid confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Reitzig et al (DE 102014218338A1) in view of Moehren et al (DE 3826696A). 
Regarding claim 12, Reitzig teaches three dimensionally shaped bodywork components bonded by adhesives which may be removed by the application of heat (two joint partners materially connected to one another by a heat releasable adhesive) in order to prevent damage of the objects through the separation process ([0007]. Reitzig teaches it is important that the contact areas of the heating device are adapted to the geometries and areas of the adhesive layers to be released.  
Reitzig does not teach at least one joint partner comprises at least one fluid chamber filled with a thermofluid which directly or indirectly adjoins the adhesive with a chamber wall.  
However, Moehren teaches a preferably closed channel system on a motor vehicle for guiding and distributing fluids through an object in an area where an adhesive connects the object to another object (a motor vehicle) wherein the fluid is distributed to release the adhesive [0002] [0012], [0013], (at least one fluid chamber internal to the vehicle which is filled with the releasing fluid which indirectly or directly adjoins the adhesive with the chamber wall) which activates the release of the adhesive in order to prevent damage of the objects being separated. Moehren teaches this system comprises a channel (first partial circuit) in an attached component (internal) to the vehicle which during the removal process may have a circulating fluid unit supply 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a channel system as described by Moehren to allow for the flow of a heating fluid for the application of heat to a heat releasable adhesive such as Reitzig’s in order to release the adhesive between any two types of material evenly and quickly without damaging the components (joint partners).  Regarding the limitations “ wherein the introduction of heat is performed using a heated thermofluid,”…”filled at least in the separating process using the thermofluid”… “so that in the separating process, the introduction of heat into the adhesive takes place by heat conduction from the thermofluid via the chamber wall into the adhesive” the product, having the functional parts as claimed is considered capable of performing the claimed function and therefore is considered to meet the limitations.

Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Moehren et al (DE 3826696A) in view of Reitzig et al (DE 102014218338A1).
Regarding claim 12, Moehren teaches a preferably closed channel system for guiding and distributing fluids through an object adhesively connected to another object in the area where an adhesive is applied in order to release the adhesive [0012], [0013], 
Moehren does not teach a heat releasing adhesive and a heating fluid.
However, Reitzig teaches three dimensionally shaped bodywork components bonded by adhesives which may be removed by the application of heat (two joint partners materially connected to one another by a heat releasable adhesive) in order to prevent damage of the objects through the separation process ([0007]. Reitzig teaches it is important that the contact areas of the heating device are adapted to the geometries and areas of the adhesive layers to be released. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a heat releasable adhesive such as the adhesive taught by Reitzig with a channel system established and defined by the shape of the portion of a three-dimensional product at least in the area in contact with the adhesive as described by Moehren and to allow for the flow of a .
Claims 13-19, and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Reitzig et al (DE 102014218338A1) in view of Moehren et al (DE 3826696A) or alternatively over Moehren et al (DE 3826696A) in view of Reitzig et al (DE 102014218338A1) further in view of Courtney (US2014/0116642 A1).
Regarding claims 13-16,
As such, Courtney teaches a fluid conducting system for heating and teaches the system comprises a circulation pump (107) (flow unit), with (107-125) (supply connecting part) connected to the heater core (125), a heating element assembly, (heating unit), a heating fluid reservoir, and a return second partial circuit and second connecting part [0041] to provide a circulation of mineral heating oil through an enclosed heating system.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a mineral oil fluid heating circuit as taught by Courtney with a pump, supply and return connecting parts, and a fluid reservoir as the circulating fluid unit supply system parts of Moehren (second partial circuit) to provide a closed system heating circuit to the channel of Moehren wherein the circuit including the pump, supply and return connecting parts and a fluid reservoir are included in part of the external portion of the circulating fluid unit supply system of Moehren that is connected to the channel of Moehren during the removal process and decoupled at the inlet and outlet openings of Moehren when not performing the removal process to provide adequate heat to the adhesive of Reitzig in view of Moehren to release the components (joint partners) from one another.  Regarding the limitation “the thermofluid is conducted via a supply connecting part into the fluid chamber of the first joint partner and/or is conducted via a return connecting part out of the fluid chamber of the first joint partner, specifically in particular with forced conduction by means of a flow unit, such as a circulating pump”,  the product, having the functional parts as claimed is considered capable of performing the claimed function and therefore is considered to meet the limitation.
Regarding claims 17, 18, 22 and 23, the combination of Moehren, Reitzig and Courtney teaches all of the limitations of claims 14, 15 and 16 as set forth above and Courtney further teaches the heating circuit comprises a heating element assembly which includes resistive heating elements and temperature sending unit and temperature controller which provide actuation and deactuation of the heating elements (supply and/or return temperature sensor are parts of a control loop, in which a regulating unit in the separating process activates the heating unit and/or the flow unit on the basis of the detected supply and/or return temperature).  Regarding the limitation “in which a regulating unit in the separating process activates the heating unit and/or the flow unit on the basis of the detected supply and/or return temperature”, “in which a regulating unit in the separating process activates the heating unit and/or the flow unit on the basis of the detected supply and/or return temperature”, and “by means of which a heating time and/or a heating temperature of the thermofluid can be predetermined, is associated with the regulating unit”, the product, having the functional parts as claimed is considered capable of performing the claimed function and therefore is considered to meet the limitation.
Regarding claims 24-29, the combination of Moehren, Reitzig and Courtney teaches all of the limitations of claims 13-18 as set forth above and Moehren further teaches the heat releasable adhesive may be a polyurethane [0007] that releases in a temperature range between 130˚C and 200˚C. while Courtney further teaches the fluid conducting system for heating uses of mineral oil as the heating fluid because it has a higher boiling point than antifreeze or water and it is noncorrosive [0035].  Regarding the limitation “in which after heating to, for example, 220°C with a holding time of, for 
Regarding claim 19, the combination of Moehren and Reitzig teaches all of the limitations of claim 12 as set forth above.  Moehren further teaches the heat releasable adhesive may be a polyurethane [0007] that releases in a temperature range between 130˚C and 200˚C.
 Moehren in view of Reitzig does not teach the heating fluid as Mineral oil.
However, Courtney teaches a fluid conducting system for heating and teaches the use of mineral oil as the heating fluid because it has a higher boiling point than antifreeze or water and it is noncorrosive [0035].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use mineral oil as the heating oil in order to reach temperatures such as 130˚C and 200˚C without worrying about it approaching the boiling point.  Regarding the limitation “in which after heating to, for example, 220°C with a holding time of, for example, 10 seconds, a complete release of the adhesive connection occurs”, the product, having the functional parts as claimed is considered capable of performing the claimed function and therefore is considered to meet the limitation.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reitzig et al (DE 102014218338A1) in view of Moehren et al (DE 3826696A) or alternatively over Moehren et al (DE 3826696A) in view of Reitzig et al (DE 102014218338A1) further in view of WO 2018/029020 A1 hereafter referenced as the US equivalent Gϋnther (US 2019/0229311 A1).
Regarding claim 20, the combination of Moehren and Reitzig teaches all of the limitations of claim 12 and both Moehren [0002] and Reitzig [0036] teach the releasable adhesive technologies may be used on motor vehicle bodies and Reitzig particularly teaches its usefulness on three-dimensional thermally conductive body parts so the heat can conduct through the part to heat the adhesive [0007]. 
 Moehren and Reitzig do not explicitly teach the material as multi chambered or of high conductivity material.
However, Gϋnther teaches a battery housing frame formed from extruded aluminum (high thermal conductivity material) [0029] having hollow chamber profiles joined together (a multiple chamber extruded profile) (22) joined to a supporting projection of a battery housing (7.3 with an adhesive bond (24) [0053] Fig. 9 with the intention to be able to dismantle the assembly.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the structure of Gϋnther with a releasable adhesive connection of Moehren and Reitzig to provide a dismantling of the battery from the housing and the vehicle without damage to the parts from separating.  
Regarding claim 21, the combination of Moehren and Reitzig teaches all of the limitations of claim 12 and both Moehren [0002] and Reitzig [0036] teach the releasable adhesive technologies may be used on motor vehicle bodies and Reitzig particularly 
 Moehren and Reitzig do not explicitly teach wherein the first joint partner is a frame structure of an electrically operated vehicle, which is constructed from longitudinal beams and crossbeams and which encloses a traction battery of the vehicle, and in that the longitudinal beams and/or crossbeams have a detachable adhesive connection to the traction battery with the inner walls thereof.
However, Gϋnther teaches an electric vehicle (traction) battery housing frame (containing a battery) for  formed from extruded aluminum (high thermal conductivity material) [0001] and [0029] having hollow chamber profiles joined together (a multiple chamber extruded profile) (22) joined to a supporting projection of a battery housing (7.3 with an adhesive bond (24) [0053] Fig. 9 with the intention to be able to dismantle the assembly and teaches (Fig 6) extruded hollow parts on all four sides of the battery constituting both longitudinal and crossbeam structures.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the structure of Gϋnther with a releasable adhesive connection of Moehren and Reitzig to provide a dismantling of the battery from the housing and the vehicle without damage to the parts from separating.  The structure having all of the parts and limitations of claims 12 and 21 would be considered meeting the limitation “the longitudinal beams and/or crossbeams are permeated by the thermofluid in the separating process to remove the traction battery” while in use.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Reitzig et al (DE 102014218338A1) in view of Moehren et al (DE 3826696A) or alternatively over Moehren et al (DE 3826696A) in view of Reitzig et al (DE 102014218338A1) further in view of Courtney (US2014/0116642 A1) further in view of WO 2018/029020 A1 hereafter referenced as the US equivalent Gϋnther (US 20190229311 A1).
Regarding claims 30 and 31, the combination of Moehren, Reitzig and Courtney teaches all of the limitations of claims 13 and 14 and both Moehren [0002] and Reitzig [0036] teach the releasable adhesive technologies may be used on motor vehicle bodies and Reitzig particularly teaches its usefulness on three-dimensional thermally conductive body parts so the heat can conduct through the part to heat the adhesive [0007]. 
 Moehren, Reitzig and Courtney do not explicitly teach the material as multi- chambered or of high conductivity material.
However, Gϋnther teaches an electric vehicle battery housing frame formed from extruded aluminum (high thermal conductivity material) [0001] and [0029] having hollow chamber profiles joined together (a multiple chamber extruded profile) (22) joined to a supporting projection of a battery housing (7.3 with an adhesive bond (24) [0053] Fig. 9 with the intention to be able to dismantle the assembly.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the structure of Gϋnther with a releasable adhesive connection of Moehren, Reitzig and Courtney to provide a . 
Response to Arguments
Applicant's arguments and amendments filed 11/29/2021 have been fully considered.  Applicant’s amendments except as noted above have overcome the objections and rejections under 35 U.S.C. 112 and the associated objections except as noted above and rejections have been withdrawn.  The arguments and amendments are not persuasive with regard to the rejections under 35 U.S.C. 103. Applicant argues that the cited references fail to teach or suggest a closed heating circuit in fluid communication with the at least one fluid chamber, the closed heating circuit being divided into a first partial circuit internal to a vehicle and a second partial circuit external to the vehicle, the at least one fluid chamber being incorporated into the first partial circuit because Courtney teaches a system entirely internal to the vehicle.  In response to Applicant’s argument, although Courtney’s system is entirely internal to the vehicle, Moehren’s fluid flow circuit system is external to the vehicle and connected to the channel (fluid chamber) during release rendering obvious the limitations as claimed as set forth above.  Therefore, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/E.D.I./Examiner, Art Unit 1784 

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784